Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
2.         The drawings filed on June 14, 2019 are accepted by the Examiner.

Allowable Subject Matter
3.         Claims 1-20 are allowed.  

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	The Specification has been amended as follows:
On page 1 of the preliminary amendment filed on June 14, 2019, and issued as U.S. Patent No. 10,977,307 has been inserted after “January 7, 2019”.

REASONS FOR ALLOWANCE
6.         The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record, Kuo et al., (“A Content-Based Query Language for Video Databases,” IEEE, Proceedings of MULTIMEDIA ’96, 1996, pages 209-214) teaches a content-based video query language for video databases.  The video contents are preprocessed to obtain the indexes 
     Next, the prior art of record, Yang et al. (Patent No. 5,819,286), teaches a video indexing and query execution system.  The system indexes video clips each identifying graphical icons in each frame of each video clip, determining temporal coordinates of each symbol of the identified graphical icons, and constructing a database for each identified symbol of the graphical icons.
     Finally, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “a distance measure between the first query index and a candidate database index of a reference database satisfies a threshold condition, wherein the candidate database index corresponds to a frame of an original video” and “a correlation score for the frame of the query video and the frame of the original video based on a comparison of the second query index and an additional candidate database index corresponding to the frame of the original video” as recited in independent claim 1 and similarly recited in independent claims 10 and 17.
     The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
7.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Chang et al. teaches a fully automated content-based video search engine supporting spatiotemporal queries (IEEE TRANSACTIONS ON CIRCUITS AND SYSTEMS FOR VIDEO TECHNOLOGY, VOL. 8, NO. 5, SEPTEMBER 1998, pages 602-615).
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would 

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        November 20, 2021